Title: To George Washington from Major General Israel Putnam, 4 January 1780
From: Putnam, Israel
To: Washington, George


          
            sir
            Hartford Janry 4th 1780
          
          I had the misfortune on my way to Camp to be seiz’d with a fitt of the Palsy at this place the 24th Ultimo, the first onset was my right Arm and then my right Legg in which unhappy Situation I now am (except that my Legg comes too a little) which makes it impossible for me to gett to Head Quarters, I expect this Day to sett off for my Home at Pomfret, shall acquaint your Excellency from time to time of my Situation. I am your Excellencys Most Obed. Humb. servt
          
            Israel Putnam
          
        